Citation Nr: 0017039	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  98-04 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for pulmonary 
tuberculosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had verified active service from February 1956 to 
January 1960.   

This matter comes before the Board of Veteran's Appeals 
(Board) from a May 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

While the veteran has requested a retroactive 100 percent 
disability rating for his service-connected pulmonary 
tuberculosis, his only service-connected disorder, he has not 
alleged any clear and unmistakable error (CUE) in a past 
rating action or alleged that a past rating action was not 
final.  Moreover, the RO has not adjudicated a claim for a 
retroactive 100 percent rating. Accordingly, this matter is 
not properly before the Board and is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACTS

1.  The veteran has been entitled to service connection for 
pulmonary tuberculosis since May 1964 and that disease entity 
was never more than moderately advanced, has been inactive 
since February 5, 1965, and is not productive of emphysema, 
dyspnea or other impairment of health.  

2.  VA pulmonary function testing in 1997 revealed the 
veteran's FEV-1 was 92 percent of predicted; FVC was 105 
percent of predicted; FEV-1/FVC was 87 percent of predicted; 
and his DLCO was subnormal at 73 percent of predicted.  


CONCLUSION OF LAW

The criteria for a 10 percent rating for pulmonary 
tuberculosis are met.  38 U.S.C.A.§§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.2, 4.7, 4.21, Diagnostic Code 6731 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, a veteran's allegation of increased disability 
establishes a well-grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 269 (1992).  No additional evidentiary or 
procedural development has been requested and the Board finds 
that the facts relevant to the issue on appeal have been 
properly developed and, accordingly, the statutory obligation 
of the VA to assist the veteran in the development of his 
claim has been satisfied in accordance with 38 U.S.C.A. 
§ 5107(a).  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate Diagnostic Codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  VA must consider all potentially applicable regulations 
and explain the reasons and bases for all conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  The higher of two evaluations 
will be assigned if the disability more closely approximates 
the criteria for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.  Consideration may not be given to 
factors wholly outside the rating criteria provided by 
regulation.  Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
(citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992)).  
In a claim for an increased rating it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

As to ratings for pulmonary tuberculosis when entitlement had 
been established prior to or on August 19, 1968, 38 C.F.R. 
§ 4.97, DC 6702 provides for a 100 percent schedular 
evaluation for chronic, moderately advanced, active pulmonary 
tuberculosis.  In accordance with the provisions of DC 6722, 
moderately advanced, inactive pulmonary tuberculosis is 
provided a 100 percent evaluation for two years after date of 
inactivity, following active pulmonary tuberculosis, which 
was clinically identified during active service, or 
subsequently.  Thereafter, for four years, or in any event, 
to six years after date of inactivity, a 50 percent 
evaluation is warranted.  Thereafter, for five years, or to 
eleven years after date of inactivity, a 30 percent 
evaluation is warranted.  Following far-advanced lesions 
diagnosed at any time while the disease process was active, a 
minimum 30 percent evaluation is warranted.  Following 
moderately advanced lesions, provided there was continued 
disability, emphysema, dyspnea on exertion, impairment of 
health, etc., a 20 percent evaluation is warranted.  
Otherwise a noncompensable evaluation is warranted. 

Note (2) to the general rating formula provides that the 
graduated 50 percent and 30 percent ratings and the permanent 
30 percent and 20 percent ratings for inactive pulmonary 
tuberculosis are not to be combined with ratings for other 
respiratory disabilities.  

The Board must determine whether the weight of the evidence 
supports each claim or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against the appellant's claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Legal Analysis

Here it is uncontested that the veteran's pulmonary 
tuberculosis, for which service connection was granted in 
December 1964, has been inactive since at least February 1967 
and at the height of that disease process there was 
moderately advanced pulmonary tuberculosis.  Accordingly, the 
appropriate rating criteria are found at 38 C.F.R. § 4.97, DC 
6722 (1998) for inactive moderately advanced pulmonary 
tuberculosis when original entitlement existed, as here, 
prior to August 19, 1968.  

Service connection was granted for moderately advanced active 
pulmonary tuberculosis with left pleural effusion by a 
December 1964 rating action which noted that inservice 
military chest X-rays had been interpreted as showing no 
evidence of pulmonary tuberculosis at induction but revealed 
reinfection type pulmonary tuberculosis, active, minimal, on 
a chest X-ray in April 1959 [although pulmonary tuberculosis 
as a diagnosis is not formally shown in the service medical 
records].  It was also noted that the veteran had been 
admitted to a private hospital in May 1964 and the 
established diagnosis was active moderately advanced 
pulmonary tuberculosis with pleural effusion on the left.  
Service connection and a 100 percent rating were granted 
effective May 13, 1964, under DC 6702.  

A March 1965 rating action assigned a 50 percent rating 
effective February 5, 1967; a 30 percent rating effective 
February 5, 1971; and a noncompensable rating was to take 
effect on February 5, 1976, under DC 6722.  It was noted that 
since the pulmonary tuberculosis had been completely arrested 
since February 5, 1965, special monthly compensation was 
granted under the then 38 U.S.C. § 314(q), as limited by 
38 U.S.C. § 334, and the then VA Regulation 1350(g) from 
February 5, 1965.  

As noted above, to warrant a compensable rating of 20 percent 
rating there must be continued disability in the form of 
emphysema, dyspnea on exertion or impairment of health, etc.  
For the next higher rating there must have been far-advanced 
lesions diagnosed at any time while the disease process was 
active and in such a case a 30 percent rating is the minimum 
evaluation for assignment.  

Here, there was never a diagnosis of far-advanced lesions 
during any stage of active pulmonary tuberculosis.  The 
veteran was hospitalized at a private facility from March 
1964 until February 5, 1965 for treatment of pulmonary 
tuberculosis.  His course included thoracentesis and anti-
tuberculous medications.  The discharge diagnoses were 
moderately advanced pulmonary tuberculosis and left pleural 
effusion.  

A November 1966 VA Chest Therapy Board noted that at the time 
of the veteran's private hospital discharge on February 5, 
1965 his pulmonary tuberculosis was quiescent.  Currently, no 
acid-fast bacilli were found in the veteran's sputum.  The 
diagnoses were chronic moderately advanced, inactive, 
pulmonary tuberculosis and inactive pleurisy with effusion on 
the left.  

VA clinical records of March 1997 reflect that on the 18th 
of March the veteran complained of having had exertional 
dyspnea for the last three years.  He related awakening at 
night at which time he would be short of breath.  Cold air 
made him cough, causing chest discomfort and soreness.  It 
was noted that he had worked with asbestos in his years of 
work in construction.  He also complained of being dizzy 
when he exerted himself but he was unaware that currently 
his blood pressure was quite elevated at 170/100.  He had 
smoked for five years, from the age of 25 to the age of 30.  
On examination he had a prolonged expiratory phase but no 
rales, wheezes or rhonchi.  The assessments were untreated 
hypertension, questionable hypertensive heart disease versus 
arteriosclerotic heart disease, valvular heart disease to be 
ruled out, syncopal episodes by history, status post 
medication for pulmonary tuberculosis, and exertional 
dyspnea of questionable pulmonary versus cardiac etiology.  
Later that same day he was found to be hypertensive and 
anxious.  On the 25th of March he was followed up for 
uncontrolled hypertension, at which time he complained of 
dizziness.  

On VA pulmonary examination in April 1997 it was reported 
that following the veteran's private hospitalization in 1964 
and 1965 for pulmonary tuberculosis he had worked for many 
years in the construction business and had been in apparent 
good health.  However, eight years ago he began noticing 
intermittent episodes of dizziness, shortness of breath, and 
mild chest pain.  This had not prevented him from working 
and he had not sought treatment for the symptoms.  He 
reported that the symptoms had gradually increased such that 
he had had to discontinue working and had recently sought VA 
treatment in March 1997.  A work-up at that time included a 
chest X-ray which had revealed calcification in the left 
upper lung.  An electrocardiogram revealed an anterior 
fascicular block.  He had been given medication for 
hypertension which he continued to take.  

The veteran also reported being unable to slowly walk more 
than a quarter of a mile, and then he had to stop due to 
shortness of breath.  He could walk up one flight of stairs 
and perhaps down two flights of stairs, but had to stop due 
to dyspnea.  He denied having a chronic cough.  He had mild 
chest pain upon awaking in the morning and it lasted all 
day.  He had smoked cigarettes for only about 5 years, from 
1960 to 1965.  

On examination the veteran's lungs were clear to percussion 
and auscultation and there were no rales, wheezes or 
rhonchi.  His heart was not enlarged to percussion and he 
had a normal sinus rhythm but had a systolic murmur.  There 
was no clubbing or cyanosis.  The diagnoses included a 
history of pulmonary tuberculosis, treated; dyspnea by 
history, cause not determined.  However, the examiner did 
not believe that the dyspnea was related to the past 
pulmonary tuberculosis.  

A chest X-ray revealed multiple calcific densities in the 
left apex, interstitial changes in the left lower lung, and 
partial blunting of the left costophrenic angle.  The right 
lung was clear and the heart and pulmonary vasculature were 
normal.  There were no hilar masses.  The impressions were 
no acute intrathoracic disease; multiple nodular densities 
which most likely represent old granulomatous disease; 
chronic interstitial changes of the left base with mild 
blunting of the left costophrenic angle.  

On VA pulmonary function testing in April 1997 the veteran's 
the Forced Expiratory Volume in one second (FEV-1) was 92 
percent of predicted.  His Forced Vital Capacity (FVC) was 
105 percent of predicted.  His ratio of Force Expiratory 
Volume in one second to Forced Vital Capacity (FEV-1/FVC) 
was 87 percent of predicted (69 divided by 79).  His 
Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) 
was subnormal at 73 percent of predicted.  The computerized 
interpretation was small airway obstructive defect with lung 
volumes within normal limits and a mild decrease in 
diffusion capacity.  The physician's interpretations 
included mild airflow obstruction and mildly decreased 
diffusing capacity.   

While the veteran has recently complained of shortness of 
breath (dyspnea), the diagnoses on VA examination in 1997 
included a medical opinion that the dyspnea was unrelated to 
the past pulmonary tuberculosis.   There is otherwise no 
showing of emphysema or impairment of health due to the 
pulmonary tuberculosis.  

If the residuals of the pulmonary tuberculosis were rated on 
the basis of interstitial lung disease, restrictive lung 
disease, or chronic bronchitis (if there were obstructive 
lung disease present) a compensable rating would not be 
warranted because the recent pulmonary function testing 
results of FVC, FEV1, or FEV1/FVC must be at least 80 percent 
or less of predicted in order to warrant a compensable 
rating, and in this case they were not.  

In this regard, a March 3, 1969 letter of the VA Chief 
Benefits Directors indicates, in paragraph 4, that when 
entitlement to pulmonary tuberculosis was established prior 
to August 19, 1968, the residuals of inactive pulmonary 
tuberculosis may be rated under the rating criteria in effect 
prior to or which became effective August 19, 1968.  
38 C.F.R. § 4.97, DC 6731 provides that residuals of chronic 
inactive pulmonary tuberculosis may be rated as interstitial 
lung diagnosis, restrictive lung disease, or, when the major 
residual of chronic bronchitis, as obstructive lung disease.  
All of these methods of rating provide for a 10 percent 
rating when DLCO (SB) is 66- to 80-percent of predicted.  

Here, the DLCO was subnormal at 73 percent which warrants a 
10 percent rating.  However, a higher schedular rating is not 
warranted on the basis of the 1997 pulmonary function tests.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated.  There are also no other circumstances 
which otherwise "render[s] impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
Hence, RO referral of the case for extraschedular rating, was 
not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
Brannon v. West, 12 Vet. App. 32, 35 (1998) (while the Board 
does not have authority to grant an increased rating based on 
extraschedular criteria in the first instance, Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996), it has authority to review 
whether a claim merits submission for extraschedular 
evaluation even if not initially considered by the VARO). 

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is in favor as to the 
assignment of a 10 percent rating but against the assignment 
of a rating in excess thereof.  


ORDER

A 10 percent valuation for pulmonary tuberculosis is granted 
subject to applicable law and regulations governing the award 
of monetary benefits.  



		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals

 

